DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103571034 to SUZHOU JINGRONG TECHNOLOGY CO, (hereinafter “Suzhou ‘034”) in combination with applicants own disclosure.
Suzhou ‘034 discloses a crosslinked foam, wherein the crosslinked foam is formed by crosslinking and foaming a polymer composition.  See the entire document, illustrative examples. 
The polymer composition disclosed in the Suzhou reference and some of the illustrative examples of Suzhou ‘034 comprises ethylene- α-olefin block copolymer (OBC) used in the amounts corresponding to the amounts disclosed in the instant application.  The compositions do not contain styrenic based elastomers.

While not specifically disclosing shoes sole made of the crosslinked foams, shoe soles are known to be the most common part of the show made from EVA polymers (as evident from the background of the applicants disclosure), thus making  use of the crosslinked foams of Suzhou ‘034 in shoe soles at least obvious. 
Suzhou ‘034 does not address the properties of the foams as represented by the formulas (1), (2) and (3).  However, since, as discussed above, the crosslinked foams disclosed in Asahi are obtained from compositions that are contains components substantially identical to the components suitable for the compositions disclosed of the instant application, it is reasonable believed that the claimed properties are expected to  exhibited by the foams obtained from compositions that are obvious from the disclosure of Asahi.    The burden is shifted to the applicants to provide factual evidence to the contrary. 
Claim 1, 3, 6 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103571033 to SUZHOU JINGRONG TECHNOLOGY CO, (hereinafter “Suzhou ‘033”) in combination with applicants own disclosure.

The polymer composition disclosed in the Suzhou reference and some of the illustrative examples of Suzhou ‘033 comprises ethylene- α-olefin block copolymer (OBC) used in the amounts corresponding to the amounts disclosed in the instant application.  The compositions do not contain styrenic based elastomers.
Suzhou ‘033 expressly discloses that crosslinked foams are suitable for use in shoes in place of EVA foams.
While not specifically disclosing shoes sole made of the crosslinked foams, shoe soles are known to be the most common part of the show made from EVA polymers (as evident from the background of the applicants disclosure), thus making  use of the crosslinked foams of Suzhou ‘034 in shoe soles at least obvious. 
Suzhou ‘033 does not address the properties of the foams as represented by the formulas (1), (2) and (3).  However, since, as discussed above, the crosslinked foams disclosed in Asahi are obtained from compositions that are contains components substantially identical to the components suitable for the compositions disclosed of the instant . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 4-5 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The claims 4-5 and 9-10 would be allowable as per reasons set forth in the previous office actions,

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ